Breese, J. This was an application to the Circuit Court for judgment against certain lands, the property of the railroad, which had been assessed by the city authorities to defray the expenses of a sewer, and which the city had been enjoined from collecting. This decree, enjoining the collection, was offered in evidence by the appellee as a bar to the recovery of the judgment on the assessments, and the court so regarded it,'and refused the judgment. The record containing the proceedings in this injunction cause has been examined and considered in the case between the same parties, ante, and embodies all the evidence in regard to the assessments, and we have reversed the judgment making the injunction perpetual. This removes all impediments to the recovery of a judgment on the assessments. The judgment of the court, therefore, in refusing to enter a judgment, must be reversed and the cause remanded, so that judgment may be entered. Judgment reversed,.